DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Grennan #68,225 on 08/31/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A system, comprising: 
	at least one display; and 
	at least one processor, the at least one processor configured to: 
		obtain air traffic data associated with at least one air traffic target; 
		based at least on the air traffic data, determine at least one estimated wake turbulence trail for each of the at least one air traffic target; 
		generate at least one display image based at least on the at least one estimated wake turbulence trail; and 
		output the at least one display image to the at least one display for presentation to a user, each of the at least one display image including at least two wake turbulence trail indicators, each of the at least two wake turbulence trail indicators generated based of a given air traffic target above or below the aircraft, wherein each wake turbulence trail indicator is associated with a given wake trail location, wherein each wake turbulence trail indicator includes, inside said wake turbulence trail indicator, a numerical value indicating an amount of a vertical distance of the given wake trail location above or below the aircraft; and 
		based on the at least one estimated wake turbulence trail;
2. (ORIGINAL) The system of claim 1, wherein, for each of the at least one air traffic target, at least one of an aircraft size, an aircraft flight path, an aircraft speed, or an altitude of an air traffic target is at least one of included in or derived from the air traffic data.  

3. (ORIGINAL) The system of claim 2, wherein, for each of the at least one air traffic target, the aircraft size, the aircraft flight path, the aircraft speed, and the altitude of the air traffic target is at least one of included in or derived from the air traffic data.  

4. (ORIGINAL) The system of claim 2, wherein the at least one processor is further configured to: based at least on at least one of the aircraft size, the aircraft flight path, the aircraft speed, or the altitude of the air traffic target, determine at least one estimated wake turbulence trail for the air traffic target.  

5. (CANCELED)  

6. (CANCELED)  

7. (CANCELED)  

8. (PREVIOUSLY PRESENTED) The system of claim 1, wherein each air traffic current position indicator includes a directional indicator indicating a direction of flight of the given air traffic target.  

9. (PREVIOUSLY PRESENTED) The system of claim 1, wherein the at least one display image includes a horizontal display image and a vertical display image, wherein the horizontal display image conveys a range dimension and a horizontal dimension, wherein the horizontal display image depicts at least one first air traffic current position indicator and at least one first wake turbulence trail indicator, each 3of the at least one first air traffic current position indicator and the at least one first wake turbulence trail indicator positioned respective to a corresponding range and horizontal location relative to the aircraft, wherein the vertical display image conveys a vertical dimension and a horizontal dimension, wherein the vertical display image depicts at least one second air traffic current position indicator and at least one second wake turbulence trail indicator, each of the at least one second air traffic current position indicator and the at least one second wake turbulence trail indicator positioned respective to a corresponding vertical and horizontal location relative to the aircraft.  

10. (PREVIOUSLY PRESENTED) The system of claim 1, wherein the air traffic data is automatic dependent surveillance-broadcast (ADS-B) data.  

11. (ORIGINAL) The system of claim 1, wherein the at least one processor is further configured to: operate the aircraft to avoid the at least one estimated wake turbulence trail.  

12. (ORIGINAL) The system of claim 11, wherein the air traffic data is or is derived from radar data, wherein the at least one processor is further configured to track the at least one estimated wake turbulence trail for each of the at least one air traffic target based at least on the radar data.  

13. (ORIGINAL) The system of claim 11, wherein the aircraft is an unmanned aerial system (UAS).  

14. (ORIGINAL) The system of claim 13, wherein the UAS is an autonomous UAS.  

15. (CURRENTLY AMENDED) A method, comprising: 
	obtaining, by at least one processor, air traffic data associated with at least one air traffic target;
	based at least on the air traffic data, determining, by the at least one processor, at least one estimated wake turbulence trail for each of the at least one air traffic target; 
	by the at least one processor, generating at least one display image based at least on the at least one estimated wake turbulence trail; 
	outputting, by the at least one processor, the at least one display image to the at least one display for presentation to a user, each of the at least one display image including at least two wake turbulence trail indicators, each of the at least two wake turbulence trail indicators generated based or below the aircraft, wherein each wake turbulence trail indicator is associated with a given wake trail location, wherein each wake turbulence trail indicator includes, inside said wake turbulence trail indicator, a numerical value indicating an amount of a vertical distance of the given wake trail location above or below the aircraft 
	 based on the at least one estimated wake turbulence trail; and 
	5displaying, by the at least one display, the at least one display image to the user.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, and 8-15 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 10876857 B1) teaches estimating and generating a display of wake turbulence trails. (US 20030222795 A1) teaches  generating a display with a vertical distance between ownship and a wake generating aircraft. (US 5845874 A) teaches displaying multiple wake vortices generated by an aircraft. However neither alone nor in combination does the prior art teach each and every claimed limitation, specifically including “each of the at least one display image including at least two wake turbulence trail indicators, each of the at least two wake turbulence trail indicators generated based wake turbulence trail indicator includes, inside said wake turbulence trail indicator, a numerical value indicating an amount of a vertical distance of the given wake trail location above or below the aircraft”. Therefore the claims distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668